UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4726


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS ALBERTO NAPAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:10-cr-00384-TSE-1)


Submitted:   January 24, 2013             Decided:   February 28, 2013


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Assistant Federal Public Defender, Alexandria, Virginia,
for Appellant.    Neil MacBride, United States Attorney, Andrew
Peterson,   Assistant   United   States  Attorney,  Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Luis    Alberto      Napan    was    convicted,      following      a   jury

trial,      of       conspiring    to    import      a   controlled        substance,      in

violation        of    21   U.S.C.      §§ 952,     960(a)(1),       963   (2006).        The

district court initially sentenced Napan to twenty-seven months’

imprisonment.              Napan appealed his sentence, and we concluded

that the district court failed to make the findings necessary to

support     a    Guidelines        enhancement       for   obstruction         of   justice

under U.S. Sentencing Guidelines Manual (“USSG”) § 3C1.1 (2010),

as required by United States v. Perez, 661 F.3d 189 (4th Cir.

2011).       We therefore vacated and remanded for resentencing in

light of Perez.             United States v. Napan, 484 F. App’x 780, 781-

82 (4th Cir. 2012) (No. 11-4710).

                At    resentencing,       the   district      court     made    additional

factual findings on the record, specifically finding that three

of   the    original        four   false     statements       were    both     material    to

suppression and made with the willful intent to deceive.                                  The

court again imposed the obstruction of justice enhancement and

sentenced        Napan      to   twenty-seven       months’    imprisonment.            Napan

appeals from the amended judgment, arguing that the district

court      erred      in    concluding       that   Napan’s     false      testimony      was

willfully made with the intent to deceive.                      For the reasons that

follow, we affirm.



                                                2
              We review the district court’s “factual findings for

clear error and [its] legal conclusions de novo.”                      United States

v. Llamas, 599 F.3d 381, 387 (4th Cir. 2010).                        Under the clear

error standard, “we will not reverse a lower court’s finding of

fact simply because we would have decided the case differently.”

United States v. Manigan, 592 F.3d 621, 631 (4th Cir. 2010)

(internal quotation marks omitted).                    Rather, “we can find clear

error only if, on the entire evidence, we are left with the

definite and firm conviction that a mistake has been committed.”

Id. (internal quotation marks and alterations omitted).

              To impose a USSG § 3C1.1 enhancement for obstruction

of justice based on perjury, “the sentencing court must find

that the defendant (1) gave false testimony; (2) concerning a

material matter; (3) with willful intent to deceive.”                            Perez,

661   F.3d     at     192     (internal     quotation        marks   omitted).       In

assessing whether a defendant had the willful intent to deceive,

the   court    must      satisfy   itself       that   the   defendant    made   false

statements “with the willful intent to provide false testimony,

rather   than       as    a   result   of    confusion,        mistake,   or     faulty

memory.”      United States v. Dunnigan, 507 U.S. 87, 95 (1993),

abrogated on other grounds by United States v. Wells, 519 U.S.

482 (1997); see USSG § 3C1.1 cmt. n.2.                        The court’s findings

need only be supported by a preponderance of the evidence.                          See

United States v. Sun, 278 F.3d 302, 314 (4th Cir. 2002).

                                            3
           Our review of the record indicates that the district

court’s findings of willful intent to deceive are not clearly

erroneous and provide adequate support for the obstruction of

justice   enhancement.     Accordingly,   we    affirm   the    district

court’s   amended   judgment.   We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                AFFIRMED




                                 4